Citation Nr: 1602763	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  10-29 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a cervical spine disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability.

3.  Entitlement to service connection for shoulder injury. 

4.  Entitlement to service connection for internal bleeding.

5.  Entitlement to service connection for nervous system condition, right side, as a result of exposure to herbicides, or as secondary to a cervical spine disability.

6.  Entitlement to an effective date prior to August 7, 2014 for the grant of entitlement to a total rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Alpha Veterans Disability Advocates


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis Missouri and New Orleans, Louisiana.
 
In July 2007, the RO denied entitlement to service connection for shoulder and internal bleeding claims.  The RO also denied the Veteran's application to reopen previously denied claims of entitlement to service connection for back and neck disabilities.  The Veteran filed a timely appeal and the RO issued a statement of the case dated in April 2010.  The Veteran submitted a substantive appeal in June 2010, in which he requested to testify at a video hearing before the Board.  He later withdrew this request in July 2015.  38 C.F.R. § 20.704.

In February 2012, the RO, in pertinent part, denied service connection for a nervous system condition, right side.  The Veteran filed a notice of disagreement in February 2012 and the RO issued a statement of the case dated in July 2014.  The Veteran submitted a substantive appeal in August 2014 only with respect to this claim.

In September 2014, the RO, in pertinent part, granted entitlement to individual unemployability effective August 7, 2014.  The RO issued a statement of the case denying an earlier effective date for the award of individual unemployability on October 1, 2014, the same date that notice of the award of entitlement to individual unemployability was sent to the Veteran.  The Veteran submitted a substantive appeal on Form 9 in October 2014 with respect to the earlier effective date issue.  

The issues of entitlement to service connection for disabilities of the neck, back, shoulders, internal bleeding, right side nerve condition, and earlier effective date for individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In November 1979, the RO, in an unappealed rating decision, denied entitlement to service connection for neck and back disabilities; the Veteran did not file a timely appeal with respect to this decision and no new evidence was received within one year of its issuance.

2.  Evidence submitted since the November 1979 rating decision relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for cervical spine and low back disabilities.  



CONCLUSION OF LAW

The evidence received subsequent to the November 1979 rating decision is new and material and the claims of entitlement to service connection for cervical spine and low back disabilities are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303, 20.1105 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a November 1979 decision, the RO denied entitlement to service connection for neck and back disabilities.  The Veteran did not file a timely appeal with respect to this decision and no new evidence was received within a year of its issuance to preclude its finality under 38 C.F.R. § 3.156(b); see Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The RO in November 1979 found that the back condition shown in service was acute and transitory with no residuals shown.  The RO also found that a neck injury was not shown by the evidence of record in service and that degenerative disc disease of the cervical spine was first shown in 1979 and was not incurred in or aggravated by service.

The evidence that has been added to the Veteran's claims file since the November 1979 decision consists of VA and private treatment records, an August 2014 VA examination of the back, and statements submitted by the Veteran in connection with the claim.  The medical evidence indicates that the Veteran has been diagnosed with degenerative arthritis of the back and lumbar spondylosis.  The August 2014 VA examiner noted that the Veteran injured his lower back when a bunker caved in and that he was seen several times during military service for complaints of lower back pain.  However, the examiner found that the Veteran's in-service back condition had resolved and his current lower back condition was a separate and unrelated condition.  Outpatient treatment records indicate deteriorating disc in the back, degenerative changes in the cervical spine and continued chronic pain on both the neck and back.  The Veteran also submitted statements reporting that he has had back and neck pain since early 1972 when a bunker caved in on him. 

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

The evidence that has been added to the Veteran's claims file since the November 1979 RO decision is new in that it had not previously been submitted.  These records indicate current diagnoses related to the Veteran's neck and back claims and an opinion regarding the Veteran low back claim.  The Veteran also reported continuity of symptoms since his injury in service.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claims that were not present in November 1979, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claims and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claims are reopened.  38 C.F.R. § 3.156(a). 


ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for low back disability is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for a cervical spine disability is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran was afforded a VA examination in August 2014.  He was diagnosed as having degenerative arthritis and lumbar spondylosis.  The examiner found that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran had injured the lower back in service when a bunker caved in on him and he was seen several times during military service for complaints of lower back pain.  He was diagnosed with back strain.  The examiner also noted that there was documentation of a lower back condition while incarcerated starting in 2006 which was diagnosed as a multilevel degenerative lower back condition and current imaging studies showed multilevel degenerative spondylosis with significant foramina narrowing.  The examiner also found no documentation of a continued lower back condition in the immediate period after military service.  The examiner concluded that the Veteran had an in-service lower back condition that resolved.  His current lower back condition was found to be a separate and unrelated condition.

VA treatment records show continued ongoing treatment for moderate degenerative disc disease and spondylosis.  Social Security Administration records show degenerative changes of the lumbar and the Veteran was determined to be limited to sedentary employment tasks, due to functional limitations imposed by discogenic and degenerative disorders of the back.  The Board also notes that correctional records dating from 2006 forward note continued complaints of back pain and deteriorating disc.  It is noted in these records that the Veteran reported back pain after falls in November 2005 and June 2006.  

With respect to the Veteran's neck, shoulder, internal bleeding, and right side nerve claims, the Veteran reported shoulder and neck symptoms and pain since his injury in service.  In a November 2006 statement, the Veteran reported that he was working with a detail building a bunker, when a wall of sandbags and steel metal plates fell in on him.  He reported being evacuated to a medical facility in Bien Hoa, near Saigon city.  He reports that it was discovered after examination, that he had internal bleeding, shoulder, back and neck injuries.  He reports being placed on profile.  In this regard, the Board notes that the Veteran's service treatment records do no indicate treatment for internal bleeding, shoulders, or neck.  These records do note hematuria.

After service, a report dated October 1979 showed a history of back pain since 1972 and symptoms of back and neck pain.  The Veteran was found to have degenerative disc disease at C-6.  VA treatment records show continued treatment for multilevel degenerative spondylosis from C-4 to C-7, symptoms of shoulder pain, and reported symptoms of rectal bleeding.  Social Security Administration records also show degenerative changes of the cervical spine.  And correctional medical records dating from 2006 show right shoulder rotator cuff problems and right shoulder pain after falls in November 2005 and June 2006.  A CT scan showed degenerative changes of the cervical spine from C4-C-7.  Finally, correctional center medical records, private records, and VA records show complaints of right sided pain.  A nerve conduction study showed abnormalities in your C-8 myotomal distribution.  It was indicated that these symptoms were associated with a cervical spine injury.  The Veteran has not been afforded a VA examination in connection with these claims.

Upon remand, the Veteran should be afforded a VA examination in order to determine whether the Veteran has current disabilities related to his claims that are related to military service or a service-connected disability.  In this regard, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

With respect to the earlier effective date issue, the Board notes that, in September 2014, the RO granted entitlement to individual unemployability effective August 7, 2014.  The RO issued a statement of the case denying an earlier effective date for the award of individual unemployability on October 1, 2014, the same date that notice of the award of entitlement to individual unemployability was sent to the Veteran.  The Veteran did not, and indeed did not have time to disagree with the assigned effective date prior to the denial of an earlier effective date.  Subsequent to the denial, the Veteran submitted a substantive appeal on Form 9 in October 2014 disagreeing with the denial.  This is the first disagreement of record.  As such, it is properly viewed as a notice of disagreement, rather than a substantive appeal.  No further adjudication or statement of the case has been issued with respect to the claim.  

Based on the foregoing, inasmuch as the RO has not furnished the Veteran a subsequent statement of the case that addresses the issue, a remand is required.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Next, the Board notes that the Veteran was afforded notice pursuant to the VCAA, in a November 2006 letter, with respect to his claims for neck, back, shoulders, and internal bleeding.  No similar notice was sent with respect to his claim for a right side nerve condition.  Notice was also not sent with respect to the Veteran's earlier effective date claim.  However, as earlier effective date claims are considered downstream from the grant of individual unemployability, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

Upon remand, the Veteran should be afforded adequate VCAA notice regarding his claim for a right side nerve disorder.  See 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107. See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran reported that he received treatment at a facility during service in Bien Hoa in the Republic of Vietnam.  VA has a duty to obtain these records.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. The RO should furnish the Veteran a statement of the case regarding the issue of entitlement to an earlier effective date for the grant of TDIU.  This issue should not be returned to the Board unless the Veteran or his representative submits a timely substantive appeal.

2.  Ask the Veteran to identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities; and to authorize VA to obtain non-VA records.

3.  Obtain records of the Veteran's reported treatment at a medical facility in Bien Hoa, Vietnam, as identified by the Veteran.  

4.  If any requested records cannot be obtained, the Veteran should be informed of the missing records, the efforts made to obtain them and any further actions that will be taken.  The Veteran may submit medical records directly to VA.  

5.  Arrange for a VA examination to determine whether the Veteran has back, neck, shoulder, internal bleeding, or a right side nerve disorder, that are related to the Veteran's military service, to include exposure to Agent Orange, or a service-connected disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.   The examiner should respond to the following: 

(a)  Did any current back, neck, shoulder, internal bleeding, or right side nerve disorder  have its onset during active duty, within one year of active duty, or were these disorders caused or aggravated by the disease or injury in military service, to include exposure to Agent Orange, 

(b)  Is a right side nerve condition caused or aggravated by cervical spine disability?  The examiner is should comment on the Veteran's service and post-service medical treatment records.  

The examiner should also comment on the Veteran's reports that he has had symptoms related to his claimed disabilities since an injury he sustained in service when a bunker fell on him.

(c)  The examiner should state whether the Veteran's reports of his history and symptoms would be sufficient, if accepted, to link a current disability to a disease or injury in service; and if so, whether there is any medical reason to discredit the Veteran's reports.  

The examiner should provide reasons for any opinions.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

6.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


